'Norton, C. J.,
Dissenting. — I do not concur in reversing the judgment because I do not understand the case of Dilworth v. McKelvy, supra, subsequently. followed in the cases of Boutelle v. Warne and Dougherty v. Cooper, supra, to go any further than to declare that, as between a special and general owner of property involved in a replevin suit, their rights and equities may be adjusted, and that, when adjusted, such adjustment is final. The rule does not apply, and the opinion so states, when an entire stranger is a party, as I think the defendant in this case is. Landecker, the consignor of plaintiff and general owner, is not a party to the suit, and any judgment for that reason rendered against the plaintiff, based upon the fraud of Levy,, would not bind him.